Name: Commission Regulation (EU) 2015/1163 of 15 July 2015 implementing Regulation (EC) No 1445/2007 of the European Parliament and of the Council as regards the list of basic headings used for Purchasing Power Parities (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  national accounts;  information technology and data processing
 Date Published: nan

 16.7.2015 EN Official Journal of the European Union L 188/6 COMMISSION REGULATION (EU) 2015/1163 of 15 July 2015 implementing Regulation (EC) No 1445/2007 of the European Parliament and of the Council as regards the list of basic headings used for Purchasing Power Parities (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1445/2007 of the European Parliament and of the Council of 11 December 2007 establishing common rules for the provision of basic information on Purchasing Power Parities and for their calculation and dissemination (1), and in particular Article 12(3)(b) thereof, Whereas: (1) Article 3(e) of Regulation (EC) No 1445/2007 defines basic heading as the lowest level of aggregation of items in the GDP breakdown for which Purchasing Power Parities are calculated. (2) Annex II to Regulation (EC) No 1445/2007 contains the list of basic headings. (3) A classification for household final consumption expenditure is used for the purpose of Regulation (EC) No 1445/2007 and for the purpose of Council Regulation (EC) No 2494/95 (2). Introducing a more detailed classification should improve the coherence of data and facilitate data collection in Member States. The detailed classification should be a further breakdown of the classification of individual consumption by purpose (COICOP) as defined in Regulation (EU) No 549/2013 of the European Parliament and of the Council (3). (4) Following the entry into force of Regulation (EU) No 549/2013 it is necessary to adjust the list of basic headings within final consumption expenditure of general government and within gross fixed capital formation. (5) Following the entry into force of Commission Regulation (EU) No 1209/2014 (4), it is necessary to adjust the list of basic headings within gross fixed capital formation. (6) Following the introduction of improved methodology for the calculation of Purchasing Power Parities in the areas of health, education and construction, the basic headings in these areas should be adjusted. (7) Annex II to Regulation (EC) No 1445/2007 should therefore be amended. (8) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1445/2007 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 336, 20.12.2007, p. 1. (2) Council Regulation (EC) No 2494/95 concerning harmonised indices of consumer prices (OJ L 257, 27.10.1995, p. 1). (3) Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (ESA 2010) (OJ L 174, 26.6.2013, p. 1). (4) Commission Regulation (EU) No 1209/2014 of 29 October 2014 amending Regulation (EC) No 451/2008 of the European Parliament and of the Council establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 336, 22.11.2014, p. 1). ANNEX Basic headings as defined in Article 3(e) BH number Description COICOP (1) COPNI (2) COFOG (2) CPA 2008 (3) INDIVIDUAL CONSUMPTION EXPENDITURE BY HOUSEHOLDS Food and non-alcoholic beverages Food Bread and cereals 1 Rice 01.1.1.1 2 Flours and other cereals 01.1.1.2 3 Bread 01.1.1.3 4 Other bakery products 01.1.1.4 5 Pizza and quiche 01.1.1.5 6 Pasta products and couscous 01.1.1.6 7 Breakfast cereals 01.1.1.7 8 Other cereal products 01.1.1.8 Meat 9 Beef and veal 01.1.2.1 10 Pork 01.1.2.2 11 Lamb and goat 01.1.2.3 12 Poultry 01.1.2.4 13 Other meats 01.1.2.5 14 Edible offal 01.1.2.6 15 Dried, salted or smoked meat 01.1.2.7 16 Other meat preparations 01.1.2.8 Fish and seafood 17 Fresh or chilled fish 01.1.3.1 18 Frozen fish 01.1.3.2 19 Fresh or chilled seafood 01.1.3.3 20 Frozen seafood 01.1.3.4 21 Dried, smoked or salted fish and seafood 01.1.3.5 22 Other preserved or processed fish and seafood-based preparations 01.1.3.6 Milk, cheese and eggs 23 Milk, whole, fresh 01.1.4.1 24 Milk, low fat, fresh 01.1.4.2 25 Milk, preserved 01.1.4.3 26 Yoghurt 01.1.4.4 27 Cheese and curd 01.1.4.5 28 Other milk products 01.1.4.6 29 Eggs 01.1.4.7 Oils and fats 30 Butter 01.1.5.1 31 Margarine and other vegetable fats 01.1.5.2 32 Olive oil 01.1.5.3 33 Other edible oils 01.1.5.4 34 Other edible animal fats 01.1.5.5 Fruit 35 Fresh or chilled fruit 01.1.6.1 36 Frozen fruit 01.1.6.2 37 Dried fruit and nuts 01.1.6.3 38 Preserved fruit and fruit-based products 01.1.6.4 Vegetables 39 Fresh or chilled vegetables other than potatoes and other tubers 01.1.7.1 40 Frozen vegetables other than potatoes and other tubers 01.1.7.2 41 Dried vegetables, other preserved or processed vegetables 01.1.7.3 42 Potatoes 01.1.7.4 43 Crisps 01.1.7.5 44 Other tubers and products of tuber vegetables 01.1.7.6 Sugar, jam, honey, chocolate and confectionery 45 Sugar 01.1.8.1 46 Jams, marmalades and honey 01.1.8.2 47 Chocolate 01.1.8.3 48 Confectionery products 01.1.8.4 49 Edible ices and ice cream 01.1.8.5 50 Artificial sugar substitutes 01.1.8.6 Food products n.e.c. 51 Sauces, condiments 01.1.9.1 52 Salt, spices and culinary herbs 01.1.9.2 53 Baby food 01.1.9.3 54 Ready-made meals 01.1.9.4 55 Other food products n.e.c. 01.1.9.9 Non-alcoholic beverages Coffee, tea and cocoa 56 Coffee 01.2.1.1 57 Tea 01.2.1.2 58 Cocoa and powdered chocolate 01.2.1.3 Mineral waters, soft drinks, fruit and vegetable juices 59 Mineral or spring waters 01.2.2.1 60 Soft drinks 01.2.2.2 61 Fruit and vegetable juices 01.2.2.3 Alcoholic beverages, tobacco and narcotics Alcoholic beverages Spirits 62 Spirits 02.1.1.0 Wine 63 Wine 02.1.2.0 Beer 64 Beer 02.1.3.0 Tobacco Tobacco 65 Tobacco 02.2.0.0 Narcotics Narcotics 66 Narcotics 02.3.0.0 Clothing and footwear Clothing Clothing materials 67 Clothing materials 03.1.1.0 Garments 68 Garments for men 03.1.2.1 69 Garments for women 03.1.2.2 70 Garments for infants (0 to 2 years) and children (3 to 13 years) 03.1.2.3 Other articles of clothing and clothing accessories 71 Other articles of clothing and clothing accessories 03.1.3.0 Cleaning, repair and hire of clothing 72 Cleaning, repair and hire of clothing 03.1.4.0 Footwear Shoes and other footwear 73 Footwear for men 03.2.1.1 74 Footwear for women 03.2.1.2 75 Footwear for infants and children 03.2.1.3 Repair and hire of footwear 76 Repair and hire of footwear 03.2.2.0 Housing, water, electricity, gas and other fuels Actual rentals for housing Actual rentals for housing 77 Actual rentals for housing 04.1.0.0 Imputed rentals for housing Imputed rentals for housing 78 Imputed rentals for housing 04.2.0.0 Maintenance and repair of the dwelling Materials for the maintenance and repair of the dwelling 79 Materials for the maintenance and repair of the dwelling 04.3.1.0 Services for the maintenance and repair of the dwelling 80 Services for the maintenance and repair of the dwelling 04.3.2.0 Water supply and miscellaneous services relating to the dwelling Water supply 81 Water supply 04.4.1.0 Refuse collection 82 Refuse collection 04.4.2.0 Sewage collection 83 Sewage collection 04.4.3.0 Other services relating to the dwelling n.e.c. 84 Other services relating to the dwelling n.e.c. 04.4.4.0 Electricity, gas and other fuels Electricity 85 Electricity 04.5.1.0 Gas 86 Natural gas and town gas 04.5.2.1 87 Liquefied hydrocarbons (butane, propane, etc.) 04.5.2.2 Liquid fuels 88 Liquid fuels 04.5.3.0 Solid fuels 89 Solid fuels 04.5.4.0 Heat energy 90 Heat energy 04.5.5.0 Furnishings, household equipment and routine household maintenance Furniture and furnishings, carpets and other floor coverings Furniture and furnishings 91 Household furniture 05.1.1.1 92 Garden furniture 05.1.1.2 93 Lighting equipment 05.1.1.3 94 Other furniture and furnishings 05.1.1.9 Carpets and other floor coverings 95 Carpets and other floor coverings 05.1.2.0 Repair of furniture, furnishings and floor coverings 96 Repair of furniture, furnishings and floor coverings 05.1.3.0 Household textiles Household textiles 97 Furnishing fabrics and curtains 05.2.0.1 98 Bed linen 05.2.0.2 99 Table linen and bathroom linen 05.2.0.3 100 Repair of household textiles 05.2.0.4 101 Other household textiles 05.2.0.9 Household appliances Major household appliances whether electric or not 102 Refrigerators, freezers and fridge-freezers 05.3.1.1 103 Clothes washing machines, clothes drying machines and dish washing machines 05.3.1.2 104 Cookers 05.3.1.3 105 Heaters, air conditioners 05.3.1.4 106 Cleaning equipment 05.3.1.5 107 Other major household appliances 05.3.1.9 Small electric household appliances 108 Small electric household appliances 05.3.2.0 Repair of household appliances 109 Repair of household appliances 05.3.3.0 Glassware, tableware and household utensils Glassware, tableware and household utensils 110 Glassware, crystal-ware, ceramic ware and chinaware 05.4.0.1 111 Cutlery, flatware and silverware 05.4.0.2 112 Non-electric kitchen utensils and articles 05.4.0.3 113 Repair of glassware, tableware and household utensils 05.4.0.4 Tools and equipment for house and garden Major tools and equipment 114 Major tools and equipment 05.5.1.0 Small tools and miscellaneous accessories 115 Small tools and miscellaneous accessories 05.5.2.0 Goods and services for routine household maintenance Non-durable household goods 116 Cleaning and maintenance products 05.6.1.1 117 Other non-durable small household articles 05.6.1.2 Domestic services and household services 118 Domestic services by paid staff 05.6.2.1 119 Cleaning services 05.6.2.2 120 Hire of furniture and furnishings 05.6.2.3 121 Other domestic services and household services 05.6.2.9 Health  HH Medical products, appliances and equipment Pharmaceutical products 122 Pharmaceutical products 06.1.1.0 Other medical products 123 Other medical products 06.1.2.0 Therapeutic appliances and equipment 124 Therapeutic appliances and equipment 06.1.3.0 Out-patient services Medical Services 125 Medical services 06.2.1.0 Dental services 126 Dental services 06.2.2.0 Paramedical services 127 Paramedical services 06.2.3.0 Hospital services Hospital services 128 General hospitals 06.3.0.1 129 Mental health and substance abuse hospitals 06.3.0.2 130 Speciality hospitals 06.3.0.3 131 Nursing and residential care facilities 06.3.0.4 Transport Purchase of vehicles Motor cars 132 New motor cars 07.1.1.1 133 Second-hand motor cars 07.1.1.2 Motor cycles 134 Motor cycles 07.1.2.0 Bicycles 135 Bicycles 07.1.3.0 Animal drawn vehicles 136 Animal drawn vehicles 07.1.4.0 Operation of personal transport equipment Spare parts and accessories for personal transport equipment 137 Tyres 07.2.1.1 138 Spare parts for personal transport equipment 07.2.1.2 139 Accessories for personal transport equipment 07.2.1.3 Fuels and lubricants for personal transport equipment 140 Diesel 07.2.2.1 141 Petrol 07.2.2.2 142 Other fuels for personal transport equipment 07.2.2.3 143 Lubricants 07.2.2.4 Maintenance and repair of personal transport equipment 144 Maintenance and repair of personal transport equipment 07.2.3.0 Other services in respect of personal transport equipment 145 Other services in respect of personal transport equipment 07.2.4.0 Transport services Passenger transport by railway 146 Passenger transport by train 07.3.1.1 147 Passenger transport by underground and tram 07.3.1.2 Passenger transport by road 148 Passenger transport by bus and coach 07.3.2.1 149 Passenger transport by taxi and hired car with driver 07.3.2.2 Passenger transport by air 150 Passenger transport by air 07.3.3.0 Passenger transport by sea and inland waterway 151 Passenger transport by sea and inland waterway 07.3.4.0 Combined passenger transport 152 Combined passenger transport 07.3.5.0 Other purchased transport services 153 Other purchased transport services 07.3.6.0 Communication Postal services Postal services 154 Postal services 08.1.0.0 Telephone and telefax equipment Telephone and telefax equipment 155 Telephone and telefax equipment 08.2.0.0 Telephone and telefax services Telephone and telefax services 156 Wired telephone services 08.3.0.1 157 Wireless telephone services 08.3.0.2 158 Internet access provision services 08.3.0.3 159 Bundled telecommunication services 08.3.0.4 160 Other information transmission services 08.3.0.5 Recreation and culture  HH Audiovisual, photographic and information processing equipment Equipment for the reception, recording and reproduction of sound and picture 161 Equipment for the reception, recording and reproduction of sound 09.1.1.1 162 Equipment for the reception, recording and reproduction of sound and vision 09.1.1.2 163 Portable sound and vision devices 09.1.1.3 164 Other equipment for the reception, recording and reproduction of sound and picture 09.1.1.9 Photographic and cinematographic equipment and optical instruments 165 Photographic and cinematographic equipment and optical instruments 09.1.2.0 Information processing equipment 166 Personal computers 09.1.3.1 167 Accessories for information processing equipment 09.1.3.2 168 Software 09.1.3.3 169 Calculators and other information processing equipment 09.1.3.4 Recording media 170 Pre-recorded recording media 09.1.4.1 171 Unrecorded recording media 09.1.4.2 172 Other recording media 09.1.4.9 Repair of audiovisual, photographic and information processing equipment 173 Repair of audiovisual, photographic and information processing equipment 09.1.5.0 Other major durables for recreation and culture Major durables for outdoor recreation 174 Major durables for outdoor recreation 09.2.1.0 Musical instruments and major durables for indoor recreation 175 Musical instruments and major durables for indoor recreation 09.2.2.0 Maintenance and repair of other major durables for recreation and culture 176 Maintenance and repair of other major durables for recreation and culture 09.2.3.0 Other recreational items and equipment, gardens and pets Games, toys and hobbies 177 Games and hobbies 09.3.1.1 178 Toys and celebration articles 09.3.1.2 Equipment for sport, camping and open-air recreation 179 Equipment for sport, camping and open-air recreation 09.3.2.0 Gardens, plants and flowers 180 Garden products 09.3.3.1 181 Plants and flowers 09.3.3.2 Pets and related products 182 Pets and related products 09.3.4.0 Veterinary and other services for pets 183 Veterinary and other services for pets 09.3.5.0 Recreational and cultural services Recreational and sporting services 184 Recreational and sporting services 09.4.1.0 Cultural services 185 Cinemas, theatres, concerts 09.4.2.1 186 Museums, libraries, zoological gardens 09.4.2.2 187 Television and radio licence fees, subscriptions 09.4.2.3 188 Hire of equipment and accessories for culture 09.4.2.4 189 Photographic services 09.4.2.5 190 Other cultural services 09.4.2.9 Games of chance 191 Games of chance 09.4.3.0 Newspapers, books and stationery Books 192 Books 09.5.1.0 Newspapers and periodicals 193 Newspapers 09.5.2.1 194 Magazines and periodicals 09.5.2.2 Miscellaneous printed matter 195 Miscellaneous printed matter 09.5.3.0 Stationery and drawing materials 196 Stationery and drawing materials 09.5.4.0 Package holidays Package holidays 197 Package holidays 09.6.0.0 Education  HH Education  HH Education  HH 198 Education  HH 10.0.0.0 Restaurants and hotels Catering services Restaurants, cafÃ ©s and the like 199 Restaurants, cafÃ ©s and dancing establishments 11.1.1.1 200 Fast food and take away food services 11.1.1.2 Canteens 201 Canteens 11.1.2.0 Accommodation services Accommodation services 202 Hotels, motels, inns and similar accommodation services 11.2.0.1 203 Holiday centres, camping sites, youth hostels and similar accommodation services 11.2.0.2 204 Accommodation services of other establishments 11.2.0.3 Miscellaneous goods and services Personal care Hairdressing salons and personal grooming establishments 205 Hairdressing for men and children 12.1.1.1 206 Hairdressing for women 12.1.1.2 207 Personal grooming treatments 12.1.1.3 Electric appliances for personal care 208 Electric appliances for personal care 12.1.2.0 Other appliances, articles and products for personal care 209 Non-electrical appliances 12.1.3.1 210 Articles for personal hygiene and wellness, esoteric products and beauty products 12.1.3.2 Prostitution Prostitution 211 Prostitution 12.2.0.0 Personal effects n.e.c. Jewellery, clocks and watches 212 Jewellery 12.3.1.1 213 Clocks and watches 12.3.1.2 214 Repair of jewellery, clocks and watches 12.3.1.3 Other personal effects 215 Other personal effects 12.3.2.0 Social protection Social protection 216 Social protection 12.4.0.0 Insurance Life insurance 217 Life insurance 12.5.1.0 Insurance connected with the dwelling 218 Insurance connected with the dwelling 12.5.2.0 Insurance connected with health 219 Insurance connected with health 12.5.3.0 Insurance connected with transport 220 Insurance connected with transport 12.5.4.0 Other insurance 221 Other insurance 12.5.5.0 Financial services n.e.c. FISIM 222 FISIM 12.6.1.0 Other financial services n.e.c. 223 Other financial services n.e.c. 12.6.2.0 Other services n.e.c. Other services n.e.c. 224 Other services n.e.c. 12.7.0.0 Net purchases abroad Net purchases abroad Net purchases abroad 225 Net purchases abroad INDIVIDUAL CONSUMPTION EXPENDITURE BY NPISHs Housing  NPISH Housing  NPISH Housing  NPISH 226 Housing  NPISH 01 Health  NPISH Health  NPISH Health  NPISH 227 Health  NPISH 02 Recreation and culture  NPISH Recreation and culture  NPISH Recreation and culture  NPISH 228 Recreation and culture  NPISH 03 Education  NPISH Education  NPISH Education  NPISH 229 Education  NPISH 04 Social protection  NPISH Social protection  NPISH Social protection  NPISH 230 Social protection  NPISH 05 Other services  NPISH Other services  NPISH Other services  NPISH 231 Other services  NPISH 06 to 09 INDIVIDUAL CONSUMPTION EXPENDITURE BY GOVERNMENT Housing  GG Housing  GG Housing  GG 232 Housing  GG 10.6.0 Health  GG Health  GG Health  GG 233 Health  GG 07 Recreation and culture  GG Recreation and culture  GG Recreation and culture  GG 234 Recreation and culture  GG 08 Education  GG Education  GG Education  GG 235 Education  GG 09 Social protection  GG Social protection  GG Social protection  GG 236 Social protection  GG 10 excluding 10.6 COLLECTIVE CONSUMPTION EXPENDITURE BY GOVERNMENT Collective consumption expenditure by government Collective consumption expenditure by government Collective consumption expenditure by government 237 Compensation of employees (collective services) 238 Intermediate consumption 239 Gross operating surplus 240 Net taxes on production 241 Receipts from sales GROSS CAPITAL FORMATION Gross fixed capital formation Machinery and equipment Metal products and equipment 242 Fabricated metal products, except machinery and equipment (CPA 25, except 25.4) 25, except 25.4 243 Information and communication equipment (CPA 26.1, 26.2 and 26.3) 26.1 to 26.3 244 Other electronic and optical products (CPA 26.4 to 26.8) 26.4 to 26.8 245 Electrical equipment (CPA 27) 27 246 General purpose machinery (CPA 28.1 and 28.2) 28.1 and 28.2 247 Special purpose machinery (CPA 28.3 to 28.9) 28.3 to 28.9 Transport equipment 248 Motor vehicles, trailers and semi-trailers (CPA 29) 29 249 Other transport equipment (CPA 30) 30 Construction Residential buildings 250 Residential buildings (CPA 41) 41 Non-residential buildings 251 Non-residential buildings (CPA 41) 41 Civil engineering works 252 Civil engineering works (CPA 42) 42 Other products Other products 253 Furniture and other manufactured goods (CPA 31 and 32) 31 and 32 254 Computer software (CPA 58.2 and 62.01) 58.2 and 62.01 255 Other products n.e.c. rest Changes in inventories Changes in inventories Changes in inventories 256 Changes in inventories Acquisitions less disposals of valuables Acquisitions less disposals of valuables Acquisitions less disposals of valuables 257 Acquisitions less disposals of valuables BALANCE OF EXPORTS AND IMPORTS Balance of exports and imports Balance of exports and imports Balance of exports and imports 258 Balance of exports and imports (1) Further breakdown of COICOP as defined in chapter 23 of Annex A to Regulation (EU) No 549/2013. (2) As defined in chapter 23 of Annex A to Regulation (EU) No 549/2013. (3) As defined in Commission Regulation (EU) No 1209/2014.